United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2689
                        ___________________________

                            Horacio Ocampo Barrera

                             lllllllllllllllllllllPetitioner

                                           v.

          Monty Wilkinson, Acting Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: March 5, 2021
                             Filed: March 11, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.




      1
       Monty Wilkinson is serving as Acting Attorney General of the United States,
and is substituted as respondent pursuant to Federal Rule of Appellate Procedure
43(c).
       Horacio Ocampo Barrera, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals (BIA), which denied his motion to
remand and dismissed his appeal from an immigration judge’s (IJ’s) decision denying
his request for a further continuance to seek cancellation of removal. After carefully
considering the record and the parties’ arguments on appeal, we conclude that the IJ
did not clearly err in denying a further continuance for lack of good cause shown,
particularly given that Ocampo Barrera already had been granted multiple
continuances over a six-year period but was unable to establish grounds for relief.
See Choge v. Lynch, 806 F.3d 438, 441 (8th Cir. 2015) (standard of review); see also
Mogeni v. Holder, 779 F.3d 847, 849-50 (8th Cir. 2015); Thimran v. Holder, 599
F.3d 841, 844-45 (8th Cir. 2010); 8 C.F.R. §§ 1003.29, 1240.6. We further conclude
that the BIA did not abuse its discretion in denying remand because Ocampo Barrera
failed to demonstrate the outcome of his proceedings would likely change. See 8
U.S.C. § 1229a(c)(7)(B); Caballero-Martinez v. Barr, 920 F.3d 543, 548 (8th Cir.
2019); Vargas v. Holder, 567 F.3d 387, 389-91, 389 n.4 (8th Cir. 2009); 8 C.F.R.
§ 1003.2(c)(1). Ocampo Barrera’s remaining arguments are without merit.

      Accordingly, we deny the petition for review.
                     ______________________________




                                         -2-